Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), dated this July 27, 2018 (the
“Effective Date”), is by and among Cracker Barrel Old Country Store, Inc., a
Tennessee corporation (the “Company”) and Sandra B. Cochran (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and the Executive are parties to an employment agreement
and a change in control agreement, each dated September 26, 2013, (collectively,
the “Existing Employment Agreement”), pursuant to which the Executive currently
serves as the Company’s President and Chief Executive Officer; and

WHEREAS, the Executive continues to be willing to commit herself to serve the
Company on the terms and conditions specified herein; and

WHEREAS, in order to effect the foregoing purposes and to terminate the Existing
Employment Agreement on the Effective Date, the Company and the Executive wish
to enter into this Agreement on the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and covenants set forth below and other good and valuable consideration, the
receipt of which is hereby acknowledged, the Company and the Executive do hereby
agree as follows:

1. Employment; Position; Duties; Full-Time Status.

1.1. Position. The Company hereby agrees to continue to employ the Executive and
the Executive hereby accepts continued employment with the Company as its
President and Chief Executive Officer, upon the terms and subject to the
conditions set forth herein. In addition, the Company’s Board of Directors
(“Board”) will nominate, and use its reasonable best efforts to cause, the
Executive to be elected to be a member of the Company’s Board at each annual
meeting of shareholders of the Company that occurs while the Executive continues
to serve as the Company’s President and Chief Executive Officer pursuant hereto.

1.2. Duties. The Executive shall perform and discharge faithfully the duties and
responsibilities which may be assigned by the Board to the Executive from time
to time in connection with the conduct of the Company’s business. The Executive
shall report to the Board. The Executive hereby agrees that she shall at all
times comply with and abide by all terms and conditions set forth in this
Agreement and all applicable work policies, procedures and rules as may be
issued by the Company. The Executive also agrees that she shall comply with all
federal, state and local statutes, regulations and public ordinances governing
the performance of her duties hereunder.

1.3. Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 1.2 hereof, the
Executive shall:

(a) subject to Section 1.4, devote substantially all of her time, energy and
skill during regular business hours to the performance of the duties of her
employment (reasonable vacations and reasonable absences due to illness
excepted) and faithfully and industriously perform such duties;

(b) diligently follow and implement all lawful management policies and decisions
communicated to the Executive by the Board; and



--------------------------------------------------------------------------------

(c) timely prepare and forward to the Board all reports and accountings as may
be requested of the Executive.

1.4. Permitted Activities. Section 1.3 to the contrary notwithstanding, as long
as the following activities do not interfere with the Executive’s obligations to
the Company, do not violate any applicable work policies, procedures and rules
as may be issued by the Company (including, without limitation, the Code of
Business Conduct and Ethics and Corporate Governance Guidelines of the Company,
and any successor policies thereof) and are not competitive with the business of
the Company, nothing herein shall be construed as preventing the Executive from:

(a) managing her personal investments;

(b) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books, teaching; or

(c) serving on the board of directors of for-profit business entities approved
in advance by the Board.

The Company agrees that the activities that the Executive is conducting on the
Effective Date, and any substitute activities engaged in thereafter that are
similar in scope and extent, are permitted for purposes of this Section 1.4.

2. Term. The term of this Agreement and the Executive’s employment under this
Agreement shall begin on the Effective Date and shall end on the Termination
Date as set forth in Section 4 hereof (the “Term”).

3. Compensation.

3.1 Base Salary. Subject to the terms and conditions set forth in this
Agreement, during the Term, the Company shall pay the Executive, and the
Executive shall accept, an annual salary in the amount of One Million One
Hundred Thousand Dollars ($1,100,000). Such amount shall be paid in accordance
with the Company’s normal payroll practices and may be increased from time to
time at the sole discretion of the independent members of the Board, or the
Compensation Committee thereof (the “Committee”) (such amount, as may be so
increased, the “Base Salary”).

3.2 Incentive, Savings and Retirement Plans. During the Term, the Executive
shall be entitled to participate in all incentive (including, without
limitation, long term incentive), savings and retirement plans, practices,
policies and programs applicable generally to senior executive officers of the
Company (“Peer Executives”), on the same basis as such Peer Executives, except
as to benefits that are specifically applicable to the Executive pursuant to
this Agreement. Without limiting the foregoing, the following provisions shall
apply with respect to the Executive:

(a) Annual Incentive Award. The Executive shall be entitled to an annual bonus
opportunity, the amount of which shall be determined by the independent members
of the Board or the Committee. The amount of and performance criteria with
respect to any such bonus in any year shall be determined in accordance with a
formula to be agreed upon by the Company and the Executive and approved by the
independent members of the Board or the Committee that reflects the financial
and other performance of the Company and the Executive’s contributions thereto.
Throughout the Term, the Executive’s annual target (subject to such performance
and other criteria as may be established by the independent members of the Board
or the Committee) bonus percentage shall be no less than 115% of the Base
Salary.

 

2



--------------------------------------------------------------------------------

(b) Long Term Incentive Award. Each fiscal year, other than a year commencing
following delivery by the Executive to the Company of any notice of Retirement
pursuant to Section 4.3(c)(2), the Executive shall be considered by the
independent members of the Board or the Committee for a long term incentive
award (an “LTI Award”), and any such award shall have a target grant date value
equal to no less than 370% of the Base Salary. A grant of an LTI Award in any
year shall be in the discretion of the independent members of the Board or the
Committee, provided, that the Company shall be required to grant the Executive
an LTI Award only if LTI Awards are being made for such year to Peer Executives
generally.

(c) Welfare Benefit Plans. During the Term, the Executive and the Executive’s
eligible dependents shall be eligible for participation in, and shall receive
all benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, executive life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
Peer Executives. Nothing in this Agreement shall preclude the Company from
amending or terminating any of the plans or programs applicable to Peer
Executives as long as such amendment or termination is applicable to all Peer
Executives on a consistent basis. Also, throughout the Term, in addition to
participating in the other insurance programs provided to Peer Executives, the
Company, for the benefit of the Executive, shall pay the premiums to maintain in
force a policy of term life insurance covering the Executive, with such carrier
as is reasonably acceptable to the Company and the Executive, in the face amount
of $2.5 million, with benefits payable to the beneficiary or beneficiaries
designated by the Executive in writing.

(d) Vacation. The Executive shall be entitled to an annual paid vacation
commensurate with the Company’s established vacation policy for Peer Executives.
The timing of paid vacations shall be scheduled in a reasonable manner by the
Executive.

(e) Business Expenses. The Company shall reimburse the Executive for all
reasonable business expenses incurred by the Executive during the Term in the
performance of the Executive’s services under this Agreement. All expenses
eligible for reimbursements described in this Agreement must be incurred by the
Executive during the Term to be eligible for reimbursement. The Executive shall
follow the Company’s expense procedures that generally apply to Peer Executives
in accordance with the policies, practices and procedures of the Company to the
extent applicable generally to Peer Executives.

(f) Perquisites. The Executive shall be entitled to receive such executive
perquisites, fringe and other benefits as are provided to Peer Executives and
their families under any of the Company’s plans and/or programs in effect from
time to time and such other benefits as are generally available to Peer
Executives.

(g) Legal Fees. The Company shall pay up to $35,000 in legal fees and
out-of-pocket expenses incurred by the Executive in connection with the
negotiation and consummation of this Agreement.

(h) Clawback of Incentive-Based Compensation. In the event that the Company
restates, in a filing made with the Securities and Exchange Commission (the
“SEC”), all or a portion of its financial statements within two (2) years of the
original filing of such financial statements with the SEC as a result of
material noncompliance with any financial reporting requirement under United
States generally accepted accounting principles or the federal securities laws
(not including as a result of

 

3



--------------------------------------------------------------------------------

changes to applicable accounting rules and regulations), the Board (or a duly
authorized committee thereof consisting solely of independent directors) may, to
the extent permitted by applicable law and as it deems appropriate in its sole
discretion, in whole or in part, require the Executive to promptly repay any
bonus or incentive compensation paid or granted to the Executive (including,
without limitation, amounts paid in respect thereof pursuant to Section 4.4),
only if and to the extent that the amount of bonus or incentive compensation was
calculated based upon (i) the achievement of certain financial results that were
subsequently reduced due to such restatement, and (ii) a subsequent finding that
the financial information or performance metrics used by the Board (or a duly
authorized committee thereof consisting solely of independent directors) to
determine the amount of such bonus or incentive compensation were materially
inaccurate, and in each of clause (i) or (ii), as applicable, the amount of the
bonus or incentive compensation that would have been awarded to the Executive
had the financial results been properly reported would have been lower than the
amount actually awarded. The Executive’s bonus and incentive compensation
received pursuant to the foregoing sentence shall be subject to recoupment in
accordance with this Section 3.2(h) regardless of the fault, misconduct or
responsibility of the Executive in connection with the restatement. In addition,
the Board (or a duly authorized committee thereof consisting solely of
independent directors) may, in whole or in part, require the Executive to repay
any bonus or incentive compensation paid or granted to the Executive if and to
the extent that such bonus or incentive compensation was originally paid or
granted to the Executive on the basis of the Executive’s conduct that was not in
good faith and materially disrupts, damages, impairs or interferes with the
business of the Company and its subsidiaries. If the Executive fails to return
such compensation promptly, the Executive agrees that the amount of such
compensation may be deducted from any and all other compensation owed to the
Executive by the Company, to the extent permitted by Section 409A (defined
below), if applicable. The Executive acknowledges that the Company may engage in
any legal or equitable action or proceeding in order to enforce the provisions
of this Section 3.2(h). The provisions of this Section 3.2(h) shall be modified
to the extent, and remain in effect for the period, required by applicable law,
including, without limitation, any rules or regulations adopted implementing the
clawback or recoupment requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010.

3.3 Withholdings. All compensation payable hereunder shall be subject to all
applicable withholding for federal income taxes, FICA and all other applicable
federal, state and local withholding requirements.

4. Termination of Employment.

4.1 General. The Company may, at any time and in its sole discretion, terminate
the Executive’s employment, and thereby this Agreement, with Cause, subject to
any prior notice requirements of Section 4.2 of this Agreement, or without
Cause, and the Executive may, at any time and in her sole discretion, resign
from her employment with the Company, and thereby this Agreement, subject to any
prior notice requirements and cure opportunities contained in Section 4.3 of
this Agreement, if applicable (any such date of termination, the “Termination
Date”).

4.2 Effect of Termination with Cause.

(a) If the Executive’s employment with the Company shall be terminated by the
Company with Cause during the Term the Company shall pay to the Executive
(i) any unpaid Base Salary earned through the Termination Date in a cash lump
sum within ten (10) days of the Termination Date, (ii) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) at the times provided in the applicable plans under which the
deferral was made, to the extent not paid as of the Termination Date,
(iii) accrued and unpaid vacation in a cash lump sum within ten (10) days of the
Termination Date, and reimbursement for any amounts due to the Executive
pursuant to Section 3.2(e) as of the Termination Date at such times as provided
in the applicable reimbursement

 

4



--------------------------------------------------------------------------------

policies of the Company, (iv) at such time as it would have been paid if the
Executive had not been terminated, any cash incentive compensation earned as of
the Termination Date in respect of the prior fiscal year which has not been paid
as of the Termination Date, and (v) to the extent not theretofore paid or
provided, any other accrued amounts or accrued benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy, practice, contract or agreement of the Company at the times provided
under the applicable plan, program, policy, practice, contract or agreement of
the Company (collectively items (i) to (v), the “Accrued Amounts”), and the
Company shall not have any further obligations to the Executive under this
Agreement except those required to be provided by law.

(b) For purposes of this Agreement, any of the following conditions shall
constitute “Cause”:

(i) any act by the Executive involving fraud, (2) any willful breach by the
Executive of applicable regulations of competent authorities in relation to
trading or dealing with stocks, securities, investments and the like or (3) any
willful or grossly negligent act by the Executive resulting in an investigation
by the Securities and Exchange Commission, which, in each of cases (1), (2) and
(3) above, having a material adverse economic effect on the Company or the
Executive’s ability to perform her duties under this Agreement;

(ii) attendance at work in a state of intoxication or otherwise being found in
possession at her place of work of any prohibited drug or substance, possession
of which would amount to a criminal offense;

(iii) the Executive’s material personal dishonesty or willful misconduct in
connection with her duties to the Company;

(iv) breach of fiduciary duties to the Company involving personal profit by the
Executive;

(v) conviction of the Executive for, or the Executive pleading guilty or no
contest to, any felony or crime involving moral turpitude;

(vi) material breach by the Executive of any provision of this Agreement or of
any material Company policy adopted by the Board, which breach the Executive
does not cure within 15 days after the Company provides written notice of such
breach to the Executive; or

(vii) the continued willful failure, following written notice (as noted below)
and a 30 day cure period, of the Executive to perform substantially the
Executive’s duties with the Company (other than any such failure resulting from
incapacity due to Disability, and specifically excluding any failure by the
Executive to meet performance expectations for any reason), after a written
demand for substantial performance is delivered to the Executive by a majority
of the Board that specifically identifies the manner in which such Board
believes that the Executive has not substantially performed the Executive’s
duties.

For all purposes hereunder, no act or omission to act by the Executive shall be
“willful” if conducted in good faith or with a reasonable belief that such act
or omission was in the best interests of the Company. The termination of
employment of the Executive shall not be effective as for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board at a meeting of the Board called and held

 

5



--------------------------------------------------------------------------------

for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), stating that, in the good faith opinion of such Board, the Executive is
guilty of the conduct described in any one or more of subparagraphs (i) through
(vii) above, and specifying the particulars thereof in detail.

4.3 Resignation by the Executive without Good Reason; Retirement. If the
Executive resigns without Good Reason or if Executive’s employment with the
Company is terminated by the Executive on account of Retirement, the Company
shall pay to the Executive the Accrued Amounts and the Company shall not have
any further obligations to the Executive under this Agreement except those
required to be provided by applicable law or by this Section 4.3.

(a) If Executive’s employment with the Company is terminated by Executive on
account of Retirement, unless the terms of the applicable award agreements
contain more favorable vesting or exercise provisions upon the Executive’s
Retirement, awards outstanding under the Company’s Equity Plans (as defined in
Section 4.5(b)(iii)) and held by the Executive as of the Termination Date shall
vest and become and/or remain exercisable as follows:

(i) all unvested stock options held by the Executive shall immediately vest as
of the Termination Date, and all stock options held by the Executive on the
Termination Date shall be exercisable in accordance with their terms determined
as if the Executive continued to be employed by the Company for the remainder of
the applicable term of each option;

(ii) all shares of restricted stock (or restricted stock units or similar
awards) held by the Executive and whose vesting is subject solely to the
Executive’s continued employment with the Company shall immediately become
vested; provided, that any such restricted shares shall become transferable, and
any such restricted stock units (or similar awards) shall settle, as provided in
the applicable award agreement as if the Executive’s employment had not
terminated until the applicable vesting dates set forth therein; and

(iii) all shares of restricted stock (or restricted stock units or similar
awards, including, without limitation, performance shares and performance units)
held by the Executive and whose vesting is subject to performance criteria over
a performance period which has not been completed shall become transferable (in
the case of restricted stock or performance shares) or shall be settled (in the
case of restricted stock units or performance units), if at all, as of the date
on which the Committee determines the actual performance achievement of the
Company under such respective awards for the applicable performance period and
the actual number of shares (the “Actual Number of Shares”) subject to the
applicable awards that would have otherwise vested in the event the Executive
had remained employed by the Company through the determination date shall become
so transferable or so settled.

For the avoidance of doubt, settlement of any restricted stock units (including
any performance units), the vesting of which is accelerated pursuant to this
Section 4.3(a), shall be subject to any previous legally binding deferral
election regarding such units.

(b) For purposes of this Section 4.3 and Section 4.4 of this Agreement (and not,
for the avoidance of doubt, for purposes of Section 4.5), “Good Reason” shall
not include the Executive’s death or Disability and shall mean any of the
following:

(i) other than her removal for Cause pursuant to Section 4.2 and subject to the
provisos below, without the prior written consent of the Executive, the
assignment to the Executive of any duties inconsistent in any material respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect on the
Effective Date, or

 

6



--------------------------------------------------------------------------------

any other action by the Company which results in a demonstrable diminution in
such position, authority, duties or responsibilities; provided, however, that an
isolated, insubstantial and inadvertent action not taken in bad faith, which is
remedied by the Company promptly after receipt of written notice thereof given
by the Executive, shall not constitute “Good Reason”; and provided further, that
the Company may elect at any time to name another executive to the position of
President (reporting to the Executive), and such action shall not be a violation
of this Section 4.3(b)(i) giving rise to “Good Reason”;

(ii) a reduction by the Company in the Executive’s Base Salary as in effect on
the Effective Date or as the same may be increased from time to time, unless
such reduction is a part of an across-the-board proportional decrease in base
salaries affecting all Peer Executives which reduction is approved by the
Committee; provided, however, that in any event, the Company shall not reduce
the Executive’s Base Salary below 90% of the Base Salary as in effect on the
Effective Date;

(iii) a reduction by the Company in the Executive’s (1) annual target bonus
percentage to which the Executive is entitled pursuant to Section 3.2(a) or
(2) target percentage under any long-term incentive plan established by the
Company to which the Executive is entitled pursuant to Section 3.2(b), unless,
in either case (1) or (2), such reduction is a part of an across-the-board
proportional decrease in annual target bonus percentages or target percentages
under any Equity Plan, as applicable, affecting all other Peer Executives, which
reduction is approved by the Committee; provided, however, that in any event,
the Company shall not reduce the Executive’s annual target bonus below 90% of
the Base Salary as in effect on the Effective Date;

(iv) a reduction by the Company of benefits under (1) a “pension plan or
arrangement” or (2) a “compensation plan or arrangement”, in each case which the
Executive participates as of the Effective Date, or the elimination of the
Executive’s participation in any such plan or arrangement which reduction or
elimination results in a reduction, in the aggregate, of the benefits provided
thereunder, taking into account any replacement plan or arrangement or other
additional compensation provided to the Executive in connection with or
following such reduction or elimination (except for immaterial reductions or
across-the-board plan changes or terminations similarly affecting other Peer
Executives); provided, that, subject to Section 4.8, in the event of any such
changes or terminations, the Company shall timely pay or provide to the
Executive any accrued amounts or accrued benefits required to be paid or
provided or which the Executive is eligible to receive under any such plan or
arrangement in accordance with the terms of such plan or arrangement;

(v) the Company requiring the Executive, without her consent, to be based at any
office or location more than 50 miles from the Company’s current headquarters in
Lebanon, Tennessee;

(vi) the material breach by the Company of any provision of this Agreement; or

(vii) the failure of any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise, whether or not resulting in a Change in
Control) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

provided that, in each case, (A) within ninety (90) days of the initial
occurrence of the specified event the Executive has given the Company written
notice giving the Company at least thirty (30) days to cure the Good Reason
event, (B) the Company has not cured the Good Reason event within the
thirty-(30) day cure period and (C) the Executive resigns within six (6) months
from the initial occurrence of the event giving rise to the Good Reason.

 

7



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, “Retirement” means the voluntary termination
of the Executive’s employment with the Company after (i) the Executive has
attained the age of 60, and (ii) the Executive shall have provided notice of her
intent to retire to the Company not less than twelve (12) months prior to the
scheduled effective date of such termination of employment set forth in such
notice (or any such earlier date following such notice as may be approved by the
Board in its sole discretion).

4.4 Effect of Termination without Cause or Resignation for Good Reason.

(a) If the Executive’s employment with the Company is terminated by the Company
without Cause or if the Executive resigns for Good Reason, in either case
occurring during the five (5) year period ending on the fifth anniversary of the
Effective Date (such period, the “First Termination Period”):

(i) the Company shall pay to the Executive the Accrued Amounts;

(ii) so long as the Executive complies with Sections 4.4(d), 5.3, 5.4 and 5.5 of
this Agreement, the Company shall pay to the Executive (A) an amount equal to
two (2) times the sum of (x) the Executive’s Base Salary as in effect on the
Termination Date and (y) the Executive’s annual cash target-level incentive
bonus amount referred to in Section 3.2(a), which amount shall be payable in
equal installments over a period of two (2) years following the Termination Date
(the “Severance Payment Period”), and commencing on the first payroll period
(the “Initial Payment”) occurring on or after the 60th day (but no later than
the earlier of March 15th of the calendar year, or the 90th day) following the
Termination Date (the “Severance Delay Period”); provided, the Initial Payment
shall include payment for any payroll periods which occur during the Severance
Delay Period, and the remaining payments shall continue for the remainder of the
Severance Payment Period and on the same terms and with the same frequency as
the Executive’s Base Salary was paid prior to such termination; and (B) a pro
rata annual cash incentive bonus for the Company’s fiscal year in which the
Termination Date occurs based on the number of calendar days elapsed in the
fiscal year of termination and the Company’s actual performance for such fiscal
year (for such purpose, (1) disregarding any exercise of negative discretion by
the Board or Committee other than such exercise consistently applied to Peer
Executives, and (2) any subjective performance requirements shall be deemed
fully satisfied), and paid at such time as it would have been paid if the
Executive had not been terminated; and

(iii) the Company will pay the Executive a lump sum amount equal to 24 times the
full monthly COBRA premium amount as of the date of Termination (the “COBRA
Amount”) at the time of the Initial Payment that the Executive may use to
procure group health plan coverage for herself and her eligible dependents or
otherwise; provided, if the Executive desires to elect continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), it shall be the sole responsibility of the Executive (and/or other
family members who are qualified beneficiaries, as described in the COBRA
election notice, and who desire COBRA continuation coverage) to timely elect
COBRA continuation coverage and timely make all applicable premium payments
therefore. The Executive acknowledges that the COBRA Amount is taxable to the
Executive and that the payment of the COBRA Amount shall only be made to the
extent that the payment of the COBRA Amount would not result in any excise taxes
on the Company for failure to comply with the nondiscrimination requirements of
the Patient Protection and Affordable Care Act of 2010 as amended, and/or the
Health Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable) (collectively, such laws, the “PPACA”). Should the Company be unable
to pay the COBRA Amount

 

8



--------------------------------------------------------------------------------

without triggering an excise tax under the PPACA, the Company and the Executive
shall use reasonable efforts to provide a benefit to the Executive which
represents the economic equivalent of the COBRA Amount and which does not result
in an excise tax on the Company under the PPACA, which benefit shall be paid in
a lump sum.

Payments pursuant to this Section 4.4 shall be in lieu of any other severance
benefits that the Executive may be eligible to receive under the Company’s or
any of the Company’s Affiliates’ benefit plans or programs.

(b) With respect to any awards outstanding under any Equity Plan, if and only if
the Executive’s employment with the Company is terminated by the Company without
Cause or if the Executive resigns for Good Reason during the First Termination
Period:

(i) all unvested stock options held by the Executive shall immediately vest as
of the Termination Date, and all stock options held by the Executive on the
Termination Date shall be exercisable in accordance with their terms determined
as if the Executive continued to be employed by the Company for the remainder of
the applicable term of each option;

(ii) all shares of restricted stock (or restricted stock units or similar
awards) held by the Executive as of the Termination Date whose vesting is
subject solely to the Executive’s continued employment with the Company
immediately shall become vested and transferable, and in the case of restricted
stock units, settled, as of the Termination Date;

(iii) all shares of restricted stock (or restricted stock units or similar
awards, including, without limitation, performance shares and performance units)
held by the Executive as of the Termination Date whose vesting is subject to
performance criteria over a performance period that has not been completed shall
become transferable (in the case of restricted stock or performance shares) or
shall be settled (in the case of restricted stock or performance units), if at
all, as of the date on which the Committee determines the actual performance of
the Company for the applicable performance period, and the Actual Number of
Shares subject to the applicable awards that would have otherwise vested in the
event the Executive had remained employed by the Company through the
determination date shall become so transferable or so settled.

(iv) For the avoidance of doubt, settlement of any restricted stock units
(including any performance units), the vesting of which is accelerated pursuant
to this Section 4.4(b), shall be subject to any previous legally binding
deferral election regarding such units.

Provided, however, that for any such termination occurring when the Executive is
eligible for Retirement, any awards subject to Section 409A shall vest as
provided in this Section 4.4(b) above, but shall be settled pursuant to
Section 4.3(a)(ii) or (iii) as may apply.

(c) If the Executive’s employment with the Company is terminated by the Company
without Cause or if the Executive resigns for Good Reason after the end of the
First Termination Period, the Executive shall be entitled to the benefits set
forth in Section 4.4(a), except that (i) the phrase “one and one-half (1.5)”
shall replace the phrase “two (2)” in the determination of the Executive’s
severance payment pursuant to Section 4.4(a)(ii)(A), and (ii) the provisions of
Section 4.4(b) shall not apply and all such awards shall be subject to the
stated terms of the applicable award agreements; provided, however, that if the
Executive is eligible for Retirement (disregarding the 12-month notice
requirement thereunder) on the Termination Date, then if more favorable to the
Executive Section 4.3(a) shall apply to all such awards.

 

9



--------------------------------------------------------------------------------

(d) As a condition to receiving the payments provided for in Section 4.4(a)(ii)
or (iii), Section 4.4(b)(i), (ii) or (iii) or Section 4.4(c), the Executive
agrees to sign and deliver to the Company a release in the form attached hereto
as Exhibit A and delivered to the Executive within five (5) business days of the
Termination Date, which must become effective within sixty (60) days following
the Termination Date.

4.5 Effect of a Change in Control.

(a) If the Executive’s employment with the Company is terminated by the Company
without Cause or if the Executive resigns for Good Reason, and such termination
or resignation occurs on or within two (2) years after a Change in Control Date,
then, in lieu of the compensation and benefits set forth in Section 4.4 hereof,
and subject to any limitation imposed under applicable law and Section 4.5(c) of
this Agreement, so long as the Executive complies with Sections 5.3, 5.4 and 5.5
of this Agreement,

(i) the Company shall pay to the Executive the Accrued Amounts;

(ii) the Company shall pay to the Executive a lump sum payment in an amount
equal to the sum of (x) three (3) times the Executive’s Base Salary as in effect
on the Termination Date, plus (y) three (3) times the Executive’s annual cash
target-level incentive bonus amount referred to in Section 3.2(a), which lump
sum amount shall be paid within sixty (60) days of such termination or
resignation;

(iii) the Company shall pay to the Executive a pro rata annual cash incentive
bonus based on the target bonus opportunity available to the Executive under
Section 3.2(a) (determined without regard to any action taken by the Company
constituting Good Reason) and the number of calendar days elapsed in the fiscal
year of termination, which shall be paid at the same time as the amount due
pursuant to Section 4.5(a)(ii);

(iv) unless more favorable treatment is set forth in any applicable Equity Plans
or award agreements related thereto, (A) all unvested stock options held by the
Executive shall immediately vest as of the Termination Date, and all stock
options held by the Executive on the Termination Date shall be exercisable in
accordance with their terms determined as if the Executive continued to be
employed by the Company for the remainder of the applicable term of each option,
(B) all shares of restricted stock (or restricted stock units or similar awards)
held by the Executive and whose vesting is subject solely to the Executive’s
continued employment with the Company shall immediately become vested and
transferable as of the Termination Date (and in the case of restricted stock
units, settled, subject to any legally binding election forms related thereto),
and (C) all shares of restricted stock (or restricted stock units or similar
awards, including, without limitation, performance shares and performance units)
held by the Executive and whose vesting is subject to performance criteria over
a performance period which has not been completed shall become transferable (in
the case of restricted stock or performance shares) or settled (in the case of
restricted stock units or performance units subject to any legally binding
election forms related thereto), determined as if the “target level” of
performance had been achieved as of the Termination Date, and in each case
subject to any applicable withholdings and Section 4.8(a) or any applicable
deferral elections subject to Section 409A; and

(v) subject to any limitation imposed under applicable law and Section 4.5(e) of
this Agreement, the Company will pay the Executive the COBRA Amount that the
Executive may use to procure group health plan coverage for herself and her
eligible dependents or otherwise, which shall be paid at the same time as any
amounts due pursuant to clause (2) of this Section 4.5(a). If the Executive
desires to elect COBRA continuation coverage, it shall be the sole
responsibility of the Executive (and/or other family members who are qualified
beneficiaries, as described in the COBRA

 

10



--------------------------------------------------------------------------------

election notice, and who desire COBRA continuation coverage) to timely elect
COBRA continuation coverage and timely make all applicable premium payments
therefore. The Executive acknowledges that the COBRA Amount is taxable to the
Executive and that the payment of the COBRA Amount shall only be made to the
extent that the payment of the COBRA Amount would not result in any excise taxes
on the Company for failure to comply with the nondiscrimination requirements of
the PPACA. Should the Company be unable to pay the COBRA Amount without
triggering an excise tax under the PPACA, the Company and the Executive shall
use reasonable efforts to provide a benefit to the Executive which represents
the economic equivalent of the COBRA Amount and which does not result in an
excise tax on the Company under the PPACA, which benefit shall be paid in a lump
sum.

(b) The following terms shall have the following definitions:

(i) The term “Change in Control” means the happening of any of the following:

(A) an acquisition of any shares of stock of the Company by any “Person” (as the
term “person” is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)), other than the Company or a
wholly-owned subsidiary thereof or any employee benefit plan (or related trust)
of the Company or any of its subsidiaries, immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of 30% or more of the then outstanding voting securities or the
combined voting power of the then outstanding voting securities of the Company
(or any successor to all or substantially all of the Company’s assets);

(B) the individuals who, as of the Effective Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute a majority of the Board;
provided, however, that if the election, or the nomination for election by the
Company’s shareholders, of any new director was approved by a vote of at least
2/3 of the Incumbent Board, such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board; provided further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board (a “Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest;

(C) consummation of any reorganization, merger, cash tender or exchange offer,
or other business combination to which the Company is a party or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, following such Business Combination: (1) the
beneficial owners of the Company’s outstanding voting securities immediately
prior to such Business Combination are the beneficial owners, directly or
indirectly, of more than fifty percent (50%) of the combined voting power of the
outstanding voting securities of the corporation resulting from the Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) (the “Successor
Entity”); (2) no Person (excluding any Successor Entity or any employee benefit
plan or related trust of the Company, such Successor Entity, or any of their
affiliates) is the beneficial owner, directly or indirectly, of thirty percent
(30%) or more of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
Successor Entity, except to the extent that such ownership existed prior to the
Business Combination; and (3) the individuals who were members of the Incumbent
Board (excluding, for the avoidance of doubt, any person who would not be
considered a member of the Incumbent Board pursuant to Section 1.3(b) above)
immediately prior to the execution of the initial agreement, or to the action of
the Board, providing for such Business Combination constitute at least a
majority of the members of the board of directors of the Successor Entity; or

 

11



--------------------------------------------------------------------------------

(D) the Company’s shareholders approve a plan of liquidation or dissolution of
the Company.

Notwithstanding the foregoing, if the Change in Control does not constitute a
change in control event within the meaning of Treasury Regulation
§1.409A-3(i)(5) or if the lump sum payment of any portion of the severance
payments described in Section 4.5(a) is prohibited by Section 409A, then the
portion of the severance payments described in Section 4.5(a) (including as a
result of the application of Section 4.5(c)) that constitute deferred
compensation subject to Section 409A shall be paid to the Executive in
installments over the same period as described in Section 4.4(a)(ii).

(ii) The term “Change in Control Date” means the date on which a Change in
Control occurs, subject to Section 4.5(c).

(iii) The term “Equity Plan” means the Company’s 2002 Omnibus Incentive
Compensation Plan, as amended from time to time, the Company’s 2010 Omnibus
Stock and Incentive Plan, as amended from time to time, and any other current or
future plan, program or arrangement of the Company or its Affiliates pursuant to
which stock options, restricted stock, restricted stock units, performance units
or other equity awards are made.

(iv) Solely for purposes of this Section 4.5, the term “Good Reason” shall not
include the Executive’s death or Disability and shall mean any of the following
(and any reference to the Company shall include any successor to the Company in
a Change in Control):

(A) other than her removal for Cause pursuant to Section 4.2 and subject to the
provisos below, without the prior written consent of the Executive, a material
adverse change in title or the nature or scope of the Executive’s authority,
duties or responsibilities from those referred to in Section 1.2 or as enjoyed
or carried out by the Executive in the 12 months prior to the Change in Control
Date; provided, however, that it is acknowledged and agreed that an event of
“Good Reason” shall occur (and shall not be curable) if the Executive is not the
most senior executive officer of, reporting to the board of directors of, the
most senior parent company resulting from and immediately following any Change
in Control;

(B) a reduction by the Company in the Executive’s Base Salary as in effect
immediately prior to the Change in Control Date or as the same may have been
increased from time to time thereafter;

(C) a reduction by the Company in the Executive’s (1) annual target bonus
percentage to which the Executive is entitled pursuant to Section 3.2(a) or
(2) target percentage under any long-term incentive plan established by the
Company to which the Executive is entitled pursuant to Section 3.2(b);

(D) a reduction by the Company of benefits under (1) a “pension plan or
arrangement” or (2) a “compensation plan or arrangement”, in each case which the
Executive participates as of the Effective Date, or the elimination of the
Executive’s participation in any such plan or arrangement which reduction or
elimination results in a reduction, in the aggregate, of the benefits provided
thereunder, taking into account any replacement plan or arrangement or other
additional compensation provided to the Executive in connection with or
following such reduction or elimination (except for immaterial reductions);
provided, that, subject to Section 4.8, in the event of any such changes or
terminations, the Company shall timely pay or provide to the Executive any
accrued amounts or accrued benefits required to be paid or provided or which the
Executive is eligible to receive under any such plan or arrangement in
accordance with the terms of such plan or arrangement;

 

12



--------------------------------------------------------------------------------

(E) without the consent of the Executive, a relocation of the Executive or a
relocation of the principal offices of the Executive’s workplace to a location
that requires the Executive to commute more than one hour from the Executive’s
principal residence, or if the Executive’s commute as of the Change in Control
Date is already greater than one hour from her residence, that increases the
Executive’s commute by more than an additional 15 minutes each way;

(F) the Change in Control causes the Executive to be unable to exercise the
authorities, powers, functions or duties attached to her position with the
Company prior to the Change in Control;

(G) the material breach by the Company of any provision of this Agreement; or

(H) the failure of any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

Any good-faith determination made by the Executive that she is entitled to
terminate her employment for “Good Reason” pursuant to this Section 4.5 shall be
binding and conclusive for all purposes; provided, that, in each case,
(I) within ninety (90) days of the initial occurrence of the specified event the
Executive has given the Company written notice giving the Company at thirty
(30) days to cure the Good Reason event (if curable), (II) the Company has not
cured the Good Reason event within the thirty-(30) day period, and (III) the
Executive resigns within six (6) months from the initial occurrence of the event
giving rise to the Good Reason.

(c) Notwithstanding anything in this Agreement to the contrary, if the
Executive’s employment is terminated within the period beginning 90 days prior
to the first public announcement of an intended Change in Control (or if none,
then the date that is 90 days prior to the date the Change in Control occurs)
and ending on the date the Change in Control occurs, and the Executive
reasonably demonstrates that such termination was in connection with the Change
in Control, then (i) the date immediately prior to such termination shall be
deemed the “Change in Control Date” for all purposes under this Agreement and
(ii) the amount and timing of the payment of benefits accruing to the Executive
as a result of such termination shall be determined pursuant to this Section 4.5
rather than Section 4.4, to the extent any such acceleration is consistent with
Section 409A.

(d) In the event any payments or benefits otherwise payable to the Executive,
whether or not pursuant to this Agreement, (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) but for this Section 4.5(d), would be subject to
the excise tax imposed by Section 4999 of the Code, then such payments and
benefits will be either (x) delivered in full, or (y) delivered as to such
lesser extent that would result in no portion of such payments and benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income and employment taxes and the excise tax imposed by Section 4999 of the
Code (and any equivalent state or local excise taxes) results in the receipt by
the Executive on an after-tax basis of the greatest amount of benefits,
notwithstanding that all or some portion of such payments and benefits may be
taxable under Section 4999 of the Code. Unless the Company and the Executive
otherwise agree in

 

13



--------------------------------------------------------------------------------

writing, any determination required under this Section 4.5(d) will be made in
writing by a law firm or nationally-recognized accounting firm selected by the
Executive (the “Accountants”), whose determination will be conclusive and
binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 4.5(d), the Accountants (i) may
make reasonable assumptions and approximations concerning applicable taxes,
(ii) may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code, and (iii) shall take into
account a “reasonable compensation” (within the meaning of Q&A-9 and Q&A-40 to
Q&A 44 of the final regulations under Section 280G of the Code) analysis of the
value of services provided or to be provided by the Executive, including any
agreement by the Executive (if applicable) to refrain from performing services
pursuant to a covenant not to compete or similar covenant applicable to the
Executive that may then be in effect (including, without limitation, those
contemplated by Section 5.1 of this Agreement). The Company and the Executive
agree to furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
provision. The Company will bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this provision. To the
extent such aggregate parachute payment amounts are required to be so reduced,
the parachute payment amounts due to the Executive (but no non-parachute payment
amounts) shall be reduced in the following order: (1) the parachute payments
that are payable in cash shall be reduced (if necessary, to zero) with amounts
that are payable last reduced first; (2) payments and benefits due in respect of
any equity, valued at full value (rather than accelerated value) (as such values
are determined under Treasury Regulation Section 1.280G-1, Q&A 24) shall be
reduced in each case in reverse order beginning with payments or benefits which
are to be paid the furthest in time; and (3) all other non-cash benefits not
otherwise described in clause (ii) of this Section 4.5(d) reduced last. In
applying these principles, any reduction or elimination of the Payments shall be
made in a manner consistent with the requirements of Section 409A and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.

4.6 Termination Upon Death. This Agreement shall terminate immediately upon the
Executive’s death, and the Executive or her beneficiaries shall be entitled to
no further payments or benefits hereunder, other than the payment of the Accrued
Amounts, including, without limitation, benefits under such plans, programs,
practices and policies relating to death benefits, if any, as are applicable to
the Executive on the date of her death. The rights of the Executive’s estate
with respect to any outstanding equity grants and any benefit plans shall be
determined in accordance with the specific terms, conditions and provisions of
the applicable award agreements and benefit plans.

4.7 Disability.

(a) If the Company determines in good faith that the Disability (as defined in
Section 4.7(b)) of the Executive has occurred during the Term, it may give to
the Executive written notice of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such written notice by the
Executive (the “Disability Effective Date”), provided, that, within the 30-day
period after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. If the Executive’s employment is
terminated by reason of her Disability, this Agreement shall terminate, and the
Executive shall be entitled to no further payments or benefits hereunder, other
than payment of Accrued Amounts, including, without limitation, benefits under
such plans, programs, practices and policies relating to disability benefits, if
any, as are applicable to the Executive on the Disability Effective Date. Unless
the terms of the applicable award agreements and benefit plans applicable
thereto contain more favorable vesting or exercise provisions upon the
Executive’s Disability (in which case such terms shall control), the Executive
shall be entitled to receive with respect to any outstanding unvested equity
grants held at the Disability Effective Date the following: (i) for any award
held by the Executive the vesting of which is

 

14



--------------------------------------------------------------------------------

subject solely to the Executive’s continued employment with the Company, the
number of shares subject to such award multiplied by a fraction, the numerator
of which is the number of calendar days elapsed after the date of such award to
the Executive to the date of termination of the Executive, and the denominator
of which is the number of calendar days in the applicable vesting period (the
“Service Proration Factor”), and (ii) for any award held by the Executive the
vesting of which is subject to performance criteria over a performance period
which has not been completed, the Actual Number of Shares, if any, as determined
by the Committee based on actual performance achievement as if the Executive had
remained employed by the Company through the determination date, multiplied by
the Service Proration Factor; provided, however, that, if the Executive is
eligible for Retirement at the Disability Effective Date (disregarding the
12-month notice period otherwise required therefor), the Board (or a duly
authorized committee thereof consisting solely of independent directors) may, in
its discretion, deem such Disability to be a Retirement under Section 4.3(a) for
purposes of such awards.

(b) For purposes of this Agreement, “Disability” shall mean: (a) a long-term
disability entitling the Executive to receive benefits under the Company’s
long-term disability plan as then in effect; or (b) if no such plan is then in
effect or the plan does not apply to the Executive, the inability of the
Executive, as determined by the Board, to perform the essential functions of her
regular duties and responsibilities hereunder, with or without reasonable
accommodation, due to a medically determinable physical or mental illness which
has lasted (or can reasonably be expected to last) for a period of at least six
consecutive months. At the request of the Executive or her personal
representative, the Board’s determination that the Disability of the Executive
has occurred shall be certified by two physicians mutually agreed upon by the
Executive or her personal representative and the Company. Without such physician
certification (if it is requested by the Executive or her personal
representative), the Executive’s termination shall be deemed a termination by
the Company without Cause and not a termination by reason of Disability.

4.8 Section 409A.

(a) It is intended that (i) each payment of a series of installment payments
provided under this Agreement shall be a separate “payment” for purposes of
Section 409A of the Code and the Treasury Regulations thereunder (collectively,
“Section 409A”), and (ii) that the payments satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A, including those
provided under Treasury Regulations 1.409A-1(b)(4) (regarding short-term
deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year
exception) and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation
pay). Notwithstanding anything to the contrary herein, if (1) on the date of the
Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), the Executive is deemed to be a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the
Company, as determined in accordance with the Company’s “specified employee”
determination procedures, and (2) any payments to be provided to the Executive
pursuant to this Agreement which constitute “deferred compensation” for purposes
of Section 409A and are or may become subject to the additional tax under
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Section 409A
if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six (6) months after the date
of the Executive’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)) or, if sooner, the date of the Executive’s
death. Any payments delayed pursuant to this Section 4.8(a) shall be made in a
lump sum on the first day of the seventh month following the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of the Executive’s death.

 

15



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision herein to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A and the Treasury Regulations promulgated
thereunder) upon or following a termination of employment unless such
termination is also a “separation from service” from the Company within the
meaning of Section 409A and Section 1.409A-1(h) of the Treasury Regulations and,
for purposes of any such provision of this Agreement, references to a
“separation,” “termination,” “termination of employment” or like terms shall
mean “separation from service.

(c) Notwithstanding any other provision herein to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Section 409A and the Treasury Regulations promulgated thereunder
be subject to offset by any other amount unless otherwise permitted by
Section 409A.

(d) Notwithstanding any other provision herein to the contrary, to the extent
that any reimbursement (including expense reimbursements), fringe benefit or
other, similar plan or arrangement in which the Executive participates during
the Term or thereafter provides for a “deferral of compensation” within the
meaning of Section 409A and the Treasury Regulations promulgated thereunder,
then such reimbursements shall be made in accordance with Treasury Regulations
1.409A-3(i)(1)(iv) including; (i) the amount eligible for reimbursement or
payment under such plan or arrangement in one calendar year may not affect the
amount eligible for reimbursement or payment in any other calendar year (except
that a plan providing medical or health benefits may impose a generally
applicable limit on the amount that may be reimbursed or paid), (ii) subject to
any shorter time periods provided herein or the applicable plans or
arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to any reimbursement or in-kind benefit may not be subject to liquidation
or exchange for another benefit.

(e) For the avoidance of doubt, any payment due under this Agreement within a
period following the Executive’s termination of employment, death, disability or
other event, shall be made on a date during such period as determined by the
Company in its sole discretion.

(f) This Agreement shall be interpreted in accordance with, and the Company and
the Executive will use their best efforts to achieve timely compliance with,
Section 409A and the Treasury Regulations and other interpretive guidance
promulgated thereunder, including without limitation any such regulations or
other guidance that may be issued after the effective date of this Agreement. By
accepting this Agreement, the Executive hereby agrees and acknowledges that the
Company does not make any representations with respect to the application of
Section 409A to any tax, economic or legal consequences of any payments payable
to the Executive hereunder. Further, by the acceptance of this Agreement, the
Executive acknowledges that (i) the Executive has obtained independent tax
advice regarding the application of Section 409A to the payments due to the
Executive hereunder, (ii) the Executive retains full responsibility for the
potential application of Section 409A to the tax and legal consequences of
payments payable to the Executive hereunder and (iii) the Company shall not
indemnify or otherwise compensate the Executive for any violation of
Section 409A that my occur in connection with this Agreement. The parties agree
to cooperate in good faith to amend such documents and to take such actions as
may be necessary or appropriate to comply with Section 409A.

5. Non-Competition, Non-Solicitation, Confidentiality and Non-Disclosure.

5.1 Preamble. As a material inducement to the Company to enter into this
Agreement, and its recognition of the valuable experience, knowledge and
proprietary information the Executive gained from her employment with the
Company, the Executive warrants and agrees that she will abide by and adhere to
the following business protection provisions in this Article 13.

 

16



--------------------------------------------------------------------------------

5.2 Definitions. For purposes of this Article 5, the following terms shall have
the following meanings:

(a) “Competitive Position” shall mean any ownership, investment, employment,
consulting, advisory, directorship, agency, promotional or independent
contractor arrangement between the Executive and any person or Entity engaged,
wholly or in material part, or that is an investor or prospective investor in an
Entity that is engaged, wholly or in material part, within the Territory in the
multi-unit restaurant business that offers full-service family or casual dining
(including, without limitation and by way of example, restaurant concepts such
as Applebee’s, Bahama Breeze Island Grille, Bob Evans Farms, Bonefish Grill,
Buffalo Wild Wings, Cheddar’s, Cheesecake Factory, Chili’s, Denny’s, First
Watch, Huddle House, IHOP, Longhorn Steakhouse, Maggiano’s, O’Charley’s, Olive
Garden, Outback Steakhouse, Red Lobster, Red Robin, Romano’s Macaroni Grill,
Ruby Tuesday, Ryan’s, Shoney’s, Sizzler, Steak ‘n’ Shake, Texas Roadhouse,
Waffle House and Western Sizzlin’) or any other segment of the restaurant
industry that is competitive with any of the businesses (without regard to the
retail component of the business of the Company) engaged in by the Company or
any of its subsidiaries or affiliates (collectively, the “CBRL Entities”) during
the last twelve months prior to the termination of the Executive’s employment
with the Company or, as of the date of such termination of employment, the
Company or its Subsidiaries are contemplated to become engaged in during the
18-month period following such date of termination (the “Restricted Business”).
Nothing herein shall prohibit the Executive from (i) being a passive owner of
not more than 2% of the outstanding stock of any class of a corporation that is
publicly traded, so long as the Executive has no active participation in the
business of such corporation; or (ii) becoming employed, engaged, associated or
otherwise participating with (A) a separately managed division or subsidiary of
a competitive business that does not engage in the Restricted Business (provided
that the Executive’s services are provided only to such division or subsidiary)
or (B) an Entity that is primarily engaged in the retail or hospitality industry
but that conducts on-location casual or family dining restaurant or food-service
operations that are incidental to its primary business; or (iii) accepting
employment with any federal or state government or governmental subdivision or
agency.

(b) “Confidential Information” shall mean the proprietary or confidential data,
information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to any of the CBRL Entities, other than
“Trade Secrets” (as defined below), which is of tangible or intangible value to
any of the CBRL Entities and the details of which are not generally known to the
competitors of the CBRL Entities. Confidential Information shall also include:
any items that any of the CBRL Entities have marked “CONFIDENTIAL” or some
similar designation or are otherwise identified as being confidential.

(c) “Entity” or “Entities” shall mean any business, individual, partnership,
joint venture, agency, governmental agency, body or subdivision, association,
firm, corporation, limited liability company or other entity of any kind.

(d) “Restricted Period” with respect to Section 5.3, shall mean four years
following the termination of the Executive’s employment; with respect to
Sections 5.4 and 5.5, shall mean two years following the termination of the
Executive’s employment. Notwithstanding the foregoing, the Restricted Period
shall be extended for a period of time equal to any period(s) of time that the
Executive is determined by a final non-appealable judgment from a court of
competent jurisdiction to have engaged in any conduct that violates any
provision of this Article 5 (the purpose of this provision is to secure for the
benefit of the Company the entire Restricted Period being bargained for by the
Company for the restrictions upon the Executive’s activities).

 

17



--------------------------------------------------------------------------------

(e) “Territory” shall mean each of the United States of America and any foreign
country in which the Company operates its business at the time of the
termination of the Executive’s employment.

(f) “Trade Secrets” shall mean information or data of or about any of the CBRL
Entities, including, but not limited to, technical or non-technical data,
recipes, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential suppliers that: (1) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; (2) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (3) any other information
which is defined as a “trade secret” under applicable law.

(g) “Work Product” shall mean all tangible work product, property, data,
documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to any of the CBRL Entities that were
conceived, discovered, created, written, revised or developed by the Executive
during the term of her employment with the Company.

5.3 Nondisclosure; Ownership of Proprietary Property.

(a) In recognition of the need of the CBRL Entities to protect their legitimate
business interests, Confidential Information and Trade Secrets, the Executive
hereby covenants and agrees that the Executive shall regard and treat Trade
Secrets and all Confidential Information as strictly confidential and
wholly-owned by the CBRL Entities and shall not, for any reason, in any fashion,
either directly or indirectly, use, sell, lend, lease, distribute, license,
give, transfer, assign, show, disclose, disseminate, reproduce, copy,
misappropriate or otherwise communicate any such item or information to any
third party or Entity for any purpose other than in accordance with this
Agreement or as required by applicable law, court order or other legal process:
(1) with regard to each item constituting a Trade Secret, at all times such
information remains a “trade secret” under applicable law, and (2) with regard
to any Confidential Information, for the Restricted Period.

(b) The Executive shall exercise best efforts to ensure the continued
confidentiality of all Trade Secrets and Confidential Information, and she shall
immediately notify the Company of any unauthorized disclosure or use of any
Trade Secrets or Confidential Information of which the Executive becomes aware.
The Executive shall assist the CBRL Entities, to the extent necessary, in the
protection of or procurement of any intellectual property protection or other
rights in any of the Trade Secrets or Confidential Information.

(c) All Work Product shall be owned exclusively by the CBRL Entities. To the
greatest extent possible, any Work Product shall be deemed to be “work made for
hire” (as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended),
and the Executive hereby unconditionally and irrevocably transfers and assigns
to the applicable CBRL Entity all right, title and interest the Executive
currently has or may have by operation of law or otherwise in or to any Work
Product, including, without limitation, all patents, copyrights, trademarks (and
the goodwill associated therewith), trade secrets, service marks (and the
goodwill associated therewith) and other intellectual property rights. The
Executive agrees to execute and deliver to the applicable CBRL Entity any
transfers, assignments, documents or other instruments which the Company may
deem necessary or appropriate, from time to time, to protect the rights granted
herein or to vest complete title and ownership of any and all Work Product, and
all associated intellectual property and other rights therein, exclusively in
the applicable CBRL Entity.

 

18



--------------------------------------------------------------------------------

5.4 Non-Interference With Employees. The Executive recognizes and acknowledges
that, as a result of her employment by Company, she will become familiar with
and acquire knowledge of confidential information and certain other information
regarding the other executives and employees of the CBRL Entities. Therefore,
the Executive agrees that, during the Restricted Period, the Executive shall not
encourage, solicit or otherwise attempt to persuade any person in the employment
of any of the CBRL Entities to end her employment with a CBRL Entity or to
violate any confidentiality, non-competition or employment agreement that such
person may have with a CBRL Entity or any policy of any CBRL Entity.
Furthermore, neither the Executive nor any person acting in concert with the
Executive nor any of the Executive’s affiliates shall, during the Restricted
Period, employ any person who has been an executive or management employee of
any CBRL Entity unless that person has ceased to be an employee of any of the
CBRL Entities for at least six months.

5.5 Non-Competition. The Executive covenants and agrees to not obtain or engage
in a Competitive Position within the Territory during the Term and during the
Restricted Period. The Executive and the Company recognize and acknowledge that
the scope, area and time limitations contained in this Agreement are reasonable
and are properly required for the protection of the business interests of the
Company due to the Executive’s status and reputation in the industry and the
knowledge to be acquired by the Executive through her association with the
Company’s business and the public’s close identification of the Executive with
the Company and the Company with the Executive. Further, the Executive
acknowledges that her skills are such that she could easily find alternative,
commensurate employment or consulting work in her field that would not violate
any of the provisions of this Agreement. The Executive acknowledges and
understands that, as consideration for her execution of this Agreement and her
agreement with the terms of this covenant not to compete, the Executive will
receive employment with and other benefits from the Company in accordance with
this Agreement.

5.6 Remedies. The Executive understands and acknowledges that her violation of
any provision of this Article 5 will cause irreparable harm to the Company and
the Company will be entitled to an injunction by any court of competent
jurisdiction enjoining and restraining the Executive from any employment,
service, or other act prohibited by this Agreement. The parties agree that
nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any remedies available to it for any breach or threatened breach of any
provision of this Article 5, including, without limitation, the recovery of
damages from the Executive or any person or entity acting in concert with the
Executive. The Company shall receive injunctive relief without the necessity of
posting bond or other security, such bond or other security being hereby waived
by the Executive. If any part of any provision of this Article 5 is found to be
unreasonable, then it may be amended by appropriate order of a court of
competent jurisdiction to the extent deemed reasonable. Furthermore and in
recognition that certain severance payments are being agreed to in reliance upon
the Executive’s compliance with this Article 5 after termination of her
employment, in the event the Executive breaches any of such business protection
provisions or other provisions of this Agreement, any unpaid amounts (e.g.,
those provided under Article 4) shall be forfeited, and the Company shall not be
obligated to make any further payments or provide any further benefits to the
Executive following any such breach. Additionally, if the Executive breaches any
of such business protection provisions or other provisions of this Agreement or
such provisions are declared unenforceable by a court of competent jurisdiction,
any lump sum payment made pursuant to Section 4.4(a)(ii) or Section 4.5(a)(ii)
and (iii), as applicable, and the value of all stock options and restricted
stock (or restricted stock units or similar awards, including, without
limitation, performance shares and performance units) that vested in accordance
with Section 4.3(a), 4.4(b) or Section 4.5(a)(iv), as applicable, shall be
refunded by the Executive to the Company on a pro-rata basis based upon the
number of months during the Restricted Period during which she violated the
provisions of this Article 5 or, in the event any such provisions are declared
unenforceable, the number of months during the Restricted Period that the
Company did not receive their benefit as a result of the actions of the
Executive. The Executive agrees and acknowledges that the opportunity to receive
the severance

 

19



--------------------------------------------------------------------------------

benefits described in Section 4.3, Section 4.4 and/or Section 4.5, conditioned
upon her ongoing fulfillment of her obligations in this Agreement, constitute
sufficient consideration for her release of claims against the Company contained
within the Release, regardless of whether the Executive’s entitlement to the
severance payments set forth in any of the foregoing Articles or other benefits
is forfeited in accordance with this Section 5.6.

6. Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile with confirmation of transmission by the transmitting equipment,
(c) received by the addressee, if sent by certified mail, return receipt
requested, or (d) received by the addressee, if sent by a nationally recognized
overnight delivery service, return receipt requested, in the case of the
Executive, to the address or facsimile number set forth on the signature page
hereto, and in the case of the Company, to the address or facsimile number set
forth below (or in either case to such other addresses or facsimile numbers as a
party may designate by notice to the other parties):

If to the Company, to:

Cracker Barrel Old Country Store, Inc.

Attn: General Counsel

PO Box 787

305 Hartmann Drive

Lebanon, TN 37088-0787

Fax No.: (615) 2443-9818

with a copy to:

Bass, Berry & Sims PLC

150 Third Avenue South, Suite 2800

Nashville, Tennessee 37201

Attention: Howard Lamar and Scott Bell

Fax No.: (615) 742-6209

If to the Executive, to:

her address on record with the Company

with a copy to:

Vedder Price

222 N. Lasalle St.

Chicago, IL 60601

Attention: Robert Stucker and Robert Simon

Fax No: 312-609-5005

7. Indemnification and Insurance. The Company shall indemnify and hold the
Executive harmless to the maximum extent permitted by law against judgments,
fines, amounts paid in settlement and reasonable expenses, including reasonable
attorneys’ fees (collectively, “Losses”), incurred by the Executive, in
connection with the defense of, or as a result of any action or proceeding (or
any appeal from any action or proceeding) in which the Executive is made or is
threatened to be made a party by reason of the fact that she is or was an
officer of the Company or any of its affiliates. Pursuant thereto, the Company
shall advance to the Executive all attorneys fees and expenses which the
Executive may

 

20



--------------------------------------------------------------------------------

reasonably incur as a result of any such threatened or actual action or
proceeding (or appeal therefrom), subject to her written undertaking to refund
any such advances that are determined by a final nonappealable order of a court
of competent jurisdiction that the Executive is not entitled to be indemnified
for such amounts. In addition, the Company agrees that the Executive is and
shall continue to be covered and insured up to the maximum limits provided by
all insurance which the Company maintains from time to time to indemnify its
directors and officers (and to indemnify the Company for any obligations which
it incurs as a result of its undertaking to indemnify its officers and
directors) and that the Company will exert its commercially reasonable efforts
to maintain such insurance, in not less than its present limits, in effect at
all times (including tail coverage) with respect the Executive’s employment and
service as a member of Board.

8. No Effect On Other Arrangements. It is expressly understood and agreed that
the payments made in accordance with this Agreement are in addition to any other
benefits or compensation to which the Executive may be entitled or for which she
may be eligible, whether funded or unfunded, by reason of her employment with
the Company. Notwithstanding the foregoing, the provisions in Article 4
regarding benefits that the Executive will receive upon her employment being
terminated supersede and are expressly in lieu of any other severance program or
policy that may be offered by the Company, except with regard to any rights the
Executive may have pursuant to Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

9. Waiver of Breach. The waiver by any party of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by any
other party. No waiver of any provision of this Agreement shall be implied from
any course of dealing between the parties or from any failure by any party
hereto to assert any rights hereunder on any occasion or series of occasions.

10. Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon their successors and
assigns. The Company may assign its rights and obligations under this Agreement
to any Affiliate of the Company. “Affiliate” shall mean any entity which
controls, is controlled by, or is under common control with another entity. The
Executive acknowledges that the services to be rendered by him are unique and
personal, and the Executive may not assign any of her rights or delegate any of
her duties or obligations under this Agreement.

11. Entire Agreement; Amendment. This Agreement contains the entire agreement of
the parties relating to the subject matter herein and supersedes in full and in
all respects any prior oral or written agreement, arrangement or understanding
between the parties with respect to the Executive’s employment with the Company,
including without limitation, as of the Effective Date the Existing Employment
Agreement. This Agreement may not be amended or changed orally but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought.

12. Controlling Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Tennessee, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Tennessee or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Tennessee.

13. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

21



--------------------------------------------------------------------------------

14. No Mitigation or Set-Off; Attorneys’ Fees.

(a) The Company shall pay and advance to the Executive, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability or liability
under, any provision of this Agreement (including as a result of any contest by
the Executive about the amount of any payment pursuant to Section 4 hereof),
plus in each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code. Notwithstanding the
foregoing, in the event that the Company brings a claim or counterclaim against
the Executive for the Executive’s breach of the covenants set forth in Section 5
hereof, which claim or counterclaim is finally adjudicated in the Company’s
favor, the Executive shall promptly refund to the Company any amounts that the
Company paid or advanced to the Executive in respect of, but only in respect of,
the Executive’s defense of such claim or counterclaim.

(b) The Company’s obligation to make the payments provided for in Section 4 of
this Agreement and otherwise to perform its obligations thereunder shall not be
affected by or subject to any set-off counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others, nor shall the Executive have any obligation to seek employment to
mitigate damages therefor.

(c) The existence of any claim, demand, action or cause of action by the
Executive against the Company whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any of its rights hereunder.

15. Survival. The obligations of the parties pursuant to Sections 4, 5, 6, 7, 8,
9, 10, 11, 12, 13, 14, 15 and 16, as applicable, shall survive the termination
of the Executive’s employment and any termination of this Agreement.

16. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances will be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, will not be affected thereby, and each provision hereof will be
validated and will be enforced to the fullest extent permitted by law.

17. Headings. The sections, subjects and headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

[signature page to follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

EXECUTIVE:

 

/s/ Sandra B. Cochran                                         Sandra B. Cochran

 

COMPANY:

 

CRACKER BARREL OLD COUNTRY STORE, INC.

 

By:  

/s/ James W. Bradford

 

Name: James W. Bradford

 

Title: Chairman of the Board of Directors

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

To Employment Agreement

RELEASE

THIS RELEASE (this “Release”) is made and entered into by and between SANDRA B.
COCHRAN (“Executive”) and CRACKER BARREL OLD COUNTRY STORE, INC. and its
successors or assigns (the “Company”). The Company and Executive are
collectively referred to herein as the “Parties.”

WHEREAS, Executive and the Company have agreed that Executive’s employment with
Company shall terminate on                     ;

WHEREAS, Executive and the Company have previously entered into that certain
Employment Agreement, dated                     , 2018 (the “Agreement”), and
this Release is incorporated therein by reference;

WHEREAS, Executive and the Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Executive’s employment, and
her termination of employment, with appropriate releases, in accordance with the
Agreement;

WHEREAS, the Company desires to compensate Executive in accordance with the
Agreement for service she has or will provide for the Company;

NOW, THEREFORE, in consideration of the premises and the agreements of the
Parties set forth in this Release, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound, hereby covenant and agree as follows:

1. Claims Released Under This Agreement. In exchange for the opportunity to
receive the severance benefits described in Section 4.4(a)(ii) or (iii),
Section 4.4(b)(i), (ii), or (iii) or Section 4.4(c) of the Agreement and except
as provided in Paragraph 2 below, subject to her fulfillment of her ongoing
obligations under the Agreement, Executive hereby voluntarily and irrevocably
waives, releases, dismisses with prejudice, and withdraws all claims,
complaints, suits or demands of any kind whatsoever (whether known or unknown)
which Executive ever had, may have, or now has against the Company and other
current or former subsidiaries or affiliates of the Company and their past,
present and future officers, directors, employees, agents, insurers and
attorneys (collectively, the “Released Parties”), arising out of or relating to
(directly or indirectly) Executive’s employment or the termination of her
employment with the Company, or any other event occurring prior to the execution
of this Release, including, but not limited to:

(a) claims for violations of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, , the Civil Rights Act of 1866, the
Civil Rights Act of 1991, the Older Workers’ Benefit Protection Act of 1990, the
Americans With Disabilities Act, the Equal Pay Act of 1963, the Family and
Medical Leave Act, 42 U.S.C. § 1981, the Worker Adjustment and Retraining
Notification Act, the National Labor Relations Act, the Labor Management
Relations Act, Executive Order 11246, Executive Order 11141, the Rehabilitation
Act of 1973, or the Employee Retirement Income Security Act, the Tennessee Human
Rights Act, the Tennessee Disability Act, the Genetic Information
Nondiscrimination Act, or any other law relating to discrimination or
retaliation in employment (in each case, as amended);

 

A-1



--------------------------------------------------------------------------------

(b) claims for violations of any other federal or state statute or regulation or
local ordinance;

(c) claims for lost or unpaid wages, compensation or benefits, defamation,
intentional or negligent infliction of emotional distress, assault, battery,
wrongful or constructive discharge, negligent hiring, retention or supervision,
misrepresentation, conversion, tortious interference, breach of contract or
breach of fiduciary duty;

(d) claims to benefits under any bonus, severance, workforce reduction, early
retirement, outplacement or any other similar type plan sponsored by the
Company; or

(e) any other claims under state law arising in tort or contract.

2. Claims Not Released Under This Agreement. In signing this Release, Executive
is not releasing any claims that (a) enforce her rights under the Agreement,
(b) arise out of events occurring after the date Executive executes this
Release, (c) arise under any written non-employment related contractual
obligations between the Company or its affiliates and Executive which have not
terminated as of the execution date of this Release by their express terms,
(d) arise under a policy or policies of insurance (including director and
officer liability insurance) maintained by the Company or its affiliates on
behalf of Executive, (e) relate to any indemnification obligations to Executive
under the Company’s bylaws, certificate of incorporation, Tennessee law or
otherwise, or (f) if Executive’s date of termination of employment occurs prior
to a Change in Control, claims for additional severance entitlements
under Section 4.5 of the Agreement if a Change in Control occurs within 180 days
following such date. However, Executive understands and acknowledges that
nothing herein is intended to or shall be construed to require the Company to
institute or continue in effect any particular plan or benefit sponsored by the
Company, and the Company hereby reserves the right to amend or terminate any of
its benefit programs at any time in accordance with the procedures set forth in
such plans. Nothing in this Release shall prohibit Executive from engaging in
protected activities under applicable law or from communicating, either
voluntarily or otherwise, with any governmental agency concerning any potential
violation of law.

3. No Assignment of Claim. Executive hereby represents that she has not assigned
or transferred, or purported to assign or transfer, any claims or any portion
thereof or interest therein to any Party prior to the date of this Release.

4. No Admission Of Liability. This Release shall not in any way be construed as
an admission by the Company or Executive of any improper actions or liability
whatsoever as to one another, and each specifically disclaims any liability to
or improper actions against the other or any other person, on the part of itself
or herself, its or her representatives, employees or agents.

5. No Current Claims. Executive represents and warrants that Executive has not
filed any complaint(s) or charge(s) against the Company or the other Released
Parties with the EEOC or the state commission empowered to investigate claims of
employment discrimination, the United States Department of Labor, or with any
other local, state, or federal agency or court or that Executive has disclosed
in writing to the Company any such complaint(s) or charge(s).

 

A-2



--------------------------------------------------------------------------------

6. Disclosure. Executive acknowledges and warrants that, that except as
previously discussed (whether orally or in writing) with the Board or internal
or external Company counsel, the Executive is not aware of any matters for which
the Executive was responsible or which came to the Executive’s attention as an
employee of the Company that might give rise to, evidence or support any claim
of illegal conduct, regulatory violation, unlawful discrimination, retaliation
or other cause of action against the Company.

7. Company Property. All records, files, lists, including computer generated
lists, data, drawings, documents, equipment and similar items relating to the
Company’s business that Executive generated or received from the Company remains
the Company’s sole and exclusive property. Executive agrees to promptly return
to the Company all property of the Company in her possession. Executive further
represents that she has not copied or caused to be copied, printed out, or
caused to be printed out any documents or other material originating with or
belonging to the Company. Executive additionally represents that she will not
retain in her possession any such documents or other materials.

8. Cooperation. The Executive will provide reasonable cooperation to the
Company, all Released Parties and their respective counsel at all times in any
internal or external claims, charges, audits, investigations, and/or lawsuits
involving the Company and/or any other Released Party of which the Executive may
have knowledge or in which the Executive may be a witness, it being understood
that requests for reasonable cooperation shall not unreasonably interfere with
Executive’s personal or other professional responsibilities. Such reasonable
cooperation includes meeting with the Company representatives and counsel to
disclose such facts as the Executive may know; preparing with the Company’s
counsel for any deposition, trial, hearing, or other proceeding; attending any
deposition, trial, hearing or other proceeding to provide truthful testimony.
The Company agrees to reimburse the Executive for reasonable out-of-pocket
expenses incurred by the Executive in the course of complying with this
obligation. Nothing in this Section 8 should be construed in any way as
prohibiting or discouraging the Executive from testifying truthfully under oath
as part of, or in connection with, any such proceeding.

9. Acknowledgement of Waiver of Claims under ADEA. Executive acknowledges that
this Release waives any and all claims that Executive may have under the ADEA
for claims arising prior to the execution of this Release and that Executive’s
agreement to waive such claims and all other claims released under the terms of
this Release is made knowingly and voluntarily. Executive acknowledges that
Executive would not be entitled to the severance benefits but for Executive’s
non-revoked execution of this Release. Executive further acknowledges that
(a) she has been advised that she should consult with an attorney prior to
executing this Release, (b) she has been given twenty-one (21) days within which
to consider this Release before executing it, (c) she has been given at least
seven (7) days following the execution of this Release to revoke this Release
(the “Revocation Period”) by providing written notice of revocation in
accordance with Section 6 of the Agreement, and (d) she was not coerced,
threatened or otherwise forced to sign this Release, and that her signature
appearing hereinafter is knowing and voluntary. Executive further acknowledges
that upon expiration of the Revocation Period, this Release will be binding upon
her, her heirs, administrators, representatives, executors, successors and
assigns and the Release will become irrevocable.

10. Severability. All provisions of this Release are intended to be severable.
In the event any provision or restriction contained herein is held to be invalid
or unenforceable in any respect, in whole or in part, such finding shall in no
way affect the validity or enforceability of any other provision of this
Release. The Parties further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Release to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Release as limited.

 

A-3



--------------------------------------------------------------------------------

11. Specific Performance. If a court of competent jurisdiction determines that
Executive has breached or failed to perform any part of this Release, the
Executive agrees that Company shall be entitled to seek injunctive relief to
enforce this Release, to the extent permitted by applicable law.

12. Restrictive Covenants. Executive acknowledges that she entered into
restrictive covenants in Section 5 of the Agreement, and that in accordance with
the terms of the Agreement, she is subject to those obligations as they remain
in full force and effect following Executive’s separation of employment with the
Company.

13. No Waiver. Should the Company fail to require strict compliance with any
term or condition of the Agreement or this Release, such failure shall not be
deemed a waiver of such terms or conditions, nor shall the Company’s failure to
enforce any right it may have preclude it from thereafter enforcing its rights
under the Agreement or this Release. Waiver of any one breach shall not be
deemed a waiver of any other breach of the same or any other provision of the
Agreement or this Release.

14. Entire Agreement. This Release constitutes the entire understanding of the
Parties regarding the subject matter of this Release, supersedes all prior oral
or written agreements on the subject matter of this Release and cannot be
modified except by a writing signed by all Parties in accordance with Section 18
below.

15. Binding Effect. This Release inures to the benefit of, and is binding upon,
the Parties and their respective successors and assigns.

16. Captions. The captions to the various sections of this Release are for
convenience only and are not part of this Release.

17. Counterparts. This Release may be executed in one or more counterparts, each
of which will be deemed an original, but all of which together will constitute
the same agreement.

18. Amendments. Any amendment to this Release must be in writing and signed by
duly authorized representatives of each of the Parties hereto and must expressly
state that it is the intention of each of the Parties hereto to amend the
Release.

19. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Tennessee without reference to principles of
conflict of laws.

20. Exclusive Jurisdiction and Venue. The appropriate state or federal court in
Wilson County, Tennessee will be the exclusive jurisdiction and venue for any
dispute arising out of this Release. The parties voluntarily submit to the
jurisdiction of these courts for any litigation arising out of or concerning the
application, interpretation or any alleged breach of this Release.

IN WITNESS WHEREOF, the parties hereto have executed this Release as of the day
and year first written above.

 

A-4



--------------------------------------------------------------------------------

Acknowledged and Agreed To:

“COMPANY”

CRACKER BARREL OLD COUNTRY STORE, INC.

 

By:   

 

   Name:   

 

   Title:   

 

   Date:   

 

I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE. I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.

“EXECUTIVE”

 

Sandra B. Cochran

 

Date:

 

 

 

A-5